 LILY-TULIP CUP CORP.Lily-TulipCup CorporationandLocal Union 453,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,Petitioner.Case 17-RC-5816June 26, 1969DECISION ON REVIEWBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn November 29, 1968,the RegionalDirector forRegion 17 issued a Decision and Direction ofElection in the above-entitled proceeding in which hefoundappropriate a unit of maintenance employeesat the Employer'sSpringfield,Missouri,facility,including therein employees of theMaintenance,Plant&Grounds,and Powerhouse Departments, asrequestedby thePetitioner,aswell as machineattendants assigned to a number of productiondepartments,andrejectingtheEmployer'scontention that because of the integration of itsoperations,a maintenance unit was inappropriate.Because of his substantial enlargement of therequested unit, the Regional Director provided thePetitioner opportunity to submit,within10 days ofhisDecision,additionalshowing of interest tosupportan election in the enlarged unit. OnDecember10, the Employer,having been advisedthe previousday that thePetitioner had submittedan adequate showing of interest,filedwith theRegionalDirectorarequest for administrativedeterminationas to whether said showing wasobtained subsequent to the date of the hearingherein,September 6, 1968. The Regional Directordenied such request on December 19.Thereafter,in accordance with Section102.67 oftheNationalLaborRelationsBoardRules andRegulations,Series 8,as amended,theEmployerfileda timely request for review of the RegionalDirector'sDecision on the grounds that he madefactual findings which are clearly erroneous andthat,inmaking his unit finding,he departed fromofficiallyreported precedent.The Employer alsofileda separate request for review of the RegionalDirector'sruling on its request for administrativedetermination.By telegraphic order dated January 28, 1969, theNationalLaborRelationsBoardgrantedtheEmployer'srequests for review and stayed theelection pending its decision on review.Thereafter,theEmployer and the Petitioner filed briefs onreview.The Petitioner'sparent, the InternationalBrotherhoodofElectricalWorkers,AFL-CIO,herein called the IBEW,requested permission to fileanamicus curiaebrief on review.Pursuant to the provisions of Section3(b) of theNationalLaborRelationsAct,as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.71The Board has considered the entire record in thiscasewith respect to the issues under review,'including the briefs on review filed by the partiesand theamicus curiae,and hereby affirms theRegional Director's Decision, attached hereto, withthe following modifications:The Employer contends that the only appropriateunit for the plant involved is an overall productionand maintenance unit. It argues that the RegionalDirector's inclusion of machine attendants in thePetitioner's requested unit lends support to itspositionbecausethemachineattendantsarepermanently assigned to production departmentsandwork in close contact with productionemployees. The Petitioner, in its brief on review,argues, in effect, that the unit it petitioned for is anappropriatedepartmentalunit,remarking,withrespect to the inclusion of the machine attendants insuch unit, that it was "the Board's responsibility toplace employees in an appropriate unit to guaranteethem their rights under the Act regardless of thecontentionsof the Employer or Union." ThePetitioner further urges, in light of the additionalshowing of interest it submitted, that the unit asenlargedbytheRegionalDirectorisalsoappropriate. The IBEW joins in the latter position.However, it submits, in the alternative, that if theBoarddisagreeswiththeRegionalDirector'sinclusionofmachine attendants, the originallyrequested unit should be found appropriate in thiscase.The principal issue treated herein, and the onlymatter on which we modify the Regional Director'sDecision, is his inclusion of machine attendants inthe unit found appropriate.The record indicates that the machine attendantsspend about 75 percent of their shift time makingadjustmentsonmachines in their productiondepartments in order to maintain quality of theproduct.When not making adjustments they usuallypatrol the machines assigned to them to make suretheyare functioning properly.The number ofmachines assigned to each attendant varies from 3or 4 to 20, depending on the department and thecomplexityofthemachines.Iftheydetectmechanicalmalfunctioningrequiringrepairormaintenance, they advise their foreman. If suchwork is minor and they can spare the time fromtheir adjustment responsibilities, the attendants areauthorized to do the work themselves. Otherwise -and in all cases where the repair or maintenanceneeded is major - it is done by personnel assignedto the maintenance department.The machine attendants also, in some instances,convert machines to equip them to handle varyingproducts.Someconversionsaremadebymaintenance men, at times with the assistance ofmachine attendants. Parts needed for conversions'In view of our unit finding below,the issues raised by the Employer'srequest for review of the Regional Director's ruling on its request foradministrative determination are rendered moot.177 NLRB No. 3 72DECISIONSOF NATIONALLABOR RELATIONS BOARDare obtained from the conversion room located inthemaintenance area. The record indicates thatmost conversions are accomplished on overtime.Itappears that on all shifts machine attendantsreport to production foremen. There was testimonythattheyarealsosubjecttothe immediatesupervision of maintenance department supervisors.'However, it does not affirmatively appear that themaintenance supervision extends beyond the minormaintenance and repairs and the conversion workdone by the machine attendants. The recordindicates that upon completion of his probationaryperiodamachineattendant is rated as toacceptabilityforpermanent employment in theclassification by those maintenance and productionsupervisorswho have immediate supervision overhim and that the final decision is made by themaintenance department superintendent. Again, it isnotshownthatsuchparticipationbythemaintenance department in rating the acceptabilityofmachine attendants extends beyond the minormaintenance tasks he performs.Upon the foregoing and the entire record in thiscase,we conclude, contrary to the RegionalDirector, that the machine attendants spend thegreat majority of their time performing a productionfunctionand should not be included in themaintenance unit.' The fact that machine attendantsalsooccasionally performmaintenance functions,such as minor repairs and maintenance of themachinestheyadjust,andmake some of theconversions of these machines, either alone or asassistantstomaintenancemen,mostlyduringovertime hours, does not, in our opinion, requiretheir inclusion in a unit of maintenance employees.We conclude further, under the facts of this caseand for the reasons set forth by the RegionalDirector in finding a maintenance unit appropriate,that the Petitioner's originally requested unit ofmaintenanceemployeesinthreedistinctadministrative departments of the Employer's plant,constitutes an appropriate unit.' Although certainemployees in other departments such as theproduction department servicemen and the cafeteriautilitymen as found by the Regional Director, andthemachine attendants as found herein, as part oftheir duties perform clean-up and supply functionssimilarto those performed by some of the utilitymen in Plant& Grounds, such factors in thecircumstances herein are insufficient to destroy thehomogenityandmutualityofinterestsofmaintenance employees in the Maintenance, Plant &'Under themaintenance department superintendent,there are three shiftforeman(one for each shift)and seven maintenance supervisors(five on theday shift,and two on the secondshift).'Compare,for example,Sawyer Biscuit Company,108NLRB 1124(machine setup men);E.I.DuPont de Nemours and Company,117 NLRB1048, 1050 (production employees performing inspections and makingminor repairs).'See S. D.Warren Company,144 NLRB 204, 206.ISD.Warren, supra. General Electric Company,167 NLRB No. 49Grounds, and Powerhouse Departments.'Accordingly,we shall remand the case to theRegional Director in order that he may conduct anelection pursuant to his Decision and Direction ofElection,asmodifiedherein,except that theeligibilitypayrollperiod therefor shall be thatpreceeding the date below.7`Contrary to the Employer'scontention,the record supports theRegionalDirector'sfindingthatthereisno interchange betweenmaintenance employees in these three departments and employees in otherdepartments.The fact thatpermanent transfers have been made byemployees between these departments,or that themachine attendants, ifthey take the requested training courses,become eligible for openings inmaintenanceman class II, does not militate against the unit foundappropriate herein.'In order to assure that all eligible voters may have theopportunity to beinformed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicatewith them.ExcelsiorUnderwear Inc,156 NLRB 1236,N.L R B. v. Wyman-Gordon Company,394 U.S. 759. Accordingly,it is directed that a corrected election eligibilitylist,containing the names and addresses of all the eligible voters must befiledby the Employer with the Regional Director for Region17 within 7days of the date of this Decision on Review. The Regional Director shallmake the list available to all parties to the election.No extension of timetofilethis list shall begranted bytheRegionalDirector except inextraordinary circumstances.Failure to comply withthis requirement shallbe grounds for setting aside the election whenever proper objections areriled.DECISION AND DIRECTION OFELECTIONUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, a hearing washeld before a hearing officer of the National LaborRelationsBoard.TheHearingOfficer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3(b) of theAct,theBoardhasdelegated itspowers inconnectionwith this case to the undersignedRegional Director.Upon the entire record in this case, the RegionalDirector finds:1.The Employeris engagedin commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claim(s) torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.The following employees of the Employerconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:''The Employer manufactures various plastic and paper containers at theonly facility involved herein, located in Springfield,Missouri.Theenterprise employs some 1621 production and maintenance employees, LILY-TULIP CUP CORP.73AllmaintenanceemployeesemployedatSpringfield,Missouri facilityofLily-TulipCupCorporation,includingMaintenanceDepartmentemployees(Maintenance Men Class I, Maintenanceoperates on a 24-hour basis 6 days each week,and occupies a plant andseparate warehouse located on several acres. None of the employees arepresently represented by a labor organization,nor is there any history ofcollective bargaining at the plant since it opened in 1952There is anumber of operating departments which cover production proper,maintenance functions,warehousing,and a cafeteriaThe Petitioner contends for a maintenance unit and would include in itthe Employer'smaintenance department,the powerhouse,and the plant &grounds departmentThe Employer asserts that such a unit isinappropriate since its operations are integrated and that, in any event,there are employees other than those sought by the Petitioner who arelikewise engaged in maintenance work.This latter group,according to theEmployer, comprises individuals classified as machine attendants anddepartment servicemen,both of which groups are represented in a numberof departments other than those specifically sought by the Petitioner, andthe utility men assigned to the cafeteria departmentThe Employer alsoargues that the Petitioner'sunitcontention is based on extent oforganization only, and that the petition must be dismissed for that reasonIfind no merit in this last contention as the record in its entirety shows,and I so find,that there exists in this plant a distinct maintenance group,separate and identifiable from production and other employees,which isappropriate for the purposes of collective bargainingTurning now to the composition of the maintenance unit here involved, Ifind as follows:Themaintenance departmentemploys approximately 46 individuals (35in the maintenance man I and maintenance man Il classifications;4 spareparts attendants,and 7 helpers and oilers).This department has its owndepartmental and lower level supervisors.Like all departments at theplant, hiring or transfer into the department must have the approval of thedepartmentalsupervisor.Productionandmaintenancedepartmentemployees do not interchange jobs or share job functions.There is amaintenance area, separated by a wall from the production area proper,which houses a machine shop containing lathes, dull presses,and othermachine and bench tools common to such an operation.About /maintenance men class I and class IIare permanently assigned to themachine shop where they make new parts and perform major overhaulsThe remainder of the maintenance men class I and class II generally workwith their tool carts in various production areas throughout the plant,performing mechanical maintenance work.Both classifications are skilled,and neither performs production work.The major difference between thetwo classifications is that the maintenance man class I is somewhat moreskilled and requires a certain period of employment in the maintenanceman class II classification as a prerequisiteThespare parts attendantsspend their entire respective shifts in the spare parts room,a fencedenclosure located in the maintenance areaThey issue and keep account oftools and parts used by the maintenance men, the machine attendants, andthe powerhouse employees.Theywork under the supervision of themaintenance supervisor and the maintenance foreman of their respectiveshiftsThey virtuallynever come into direct contact with productionemployees or the production operation.Thehelpers and oilersarepreventivemaintenance employees who regularly follow prescribed routesthroughout the plant oiling and greasing moving machineryThey aresupervised by maintenance supervisors and do no production workThepowerhouseconsists of 16 employees in three classifications(4 shiftengineers,8watch engineers,and 4 junior operating engineers)Thisdepartment is generally supervised by Chief Engineer Benson,who alsooversees the plant&grounds department,and by Foreman Dave Carr,whose authority extends only over the three powerhouse classifications.The powerhouse department cares for the various powerlines and poweraccessories used at the plant,except for electrical work which is handledpursuant to contract by another employer.The shiftengineersworkseparate shifts and are responsible for checking the accessory equipmenteverytwo hours and recording the result.This equipment is locatedthroughout the plant and in tunnels under the plant and warehouseGenerally, the shift engineer will make minor adjustments;but if theproblem is serious the shift engineer and the watch engineers, or the watchengineers alone,will attend to it,Two watchengineerswork on each shift.They receive their assignments from the boiler room or Chief EngineerBenson's office.Apporximately 50 percent of their average day is spentMen Class II, Spare Parts Attendants, and HelpersandOilers),Plant& Grounds Departmentemployees (Groundsmen, UtilityMen-Steam, andUtilityMen), Powerhouse Department employees(ShiftEngineers,Watch Engineers, and JuniorOperatingEngineers),andMachineAttendants;troubleshooting on the various steam,vacuum, water, and air lines whichserve production machinery;another 25 percent is spent on pumping liquidwax and plastic used in production through various pipes from railroadcars to storage containers,and the remaining 25 percent in checking andadjusting the various power lines.Occasionally,thewatch engineersperform minor upkeep maintenance on material handling equipment usedin the warehouseThe junioroperating engineers(also called firemen atthe plant)work only in the boiler roomDuring his respective shift, eachjunior operating engineer answers the plant telephone for trouble calls andinforms the watch engineer or shift engineer of the problem,fires boilers,and, generally,maintains the boiler room equipmentTheplant &grounds department(2groundsmen;6 utility men steam, 10utilitymen) is immediately supervised by foreman Cliff Kubat who worksunder Chief Engineer Benson's direction.Thegroundsmenprimarily carefor the several acres of lawn and shrubs on which the facility is locatedDuring the winter they remove snow and ice and work inside the plantdoing general cleaning work and replacing light fixtures One groundsmanregularly operates a floor sweeper in the production area 2 days per weekUtilitymen steamoperate certainmachines on the production floor.These machines,designed specifically for the Employer'splant, clean thefloors to achieve the sanitary conditions necessary in a plant manufacturingfood and drinking containersTheutilitymen generally work only the firstshift and perform unskilled cleanup duties inside the plant,and in officesand restrooms.During extremely inclement weather, they may beupgraded to groundsmen to help remove ice and snow from the premises.On occasion,utilitymen, along with the lowest level classifications in otherdepartments,are given the opportunity to work overtime in the warehouseEven though the Employer's operations are to some extent integrated,the above facts establish the existence of an identifiable maintenance unitheadquartered in distinct work areas, managed by its own supervisors,distinguished departmentally by management,possessed of vaned skills,divorcedfromproductionwork and interchange with productionemployees,and solely responsible for maintaining the Employer's premisesand equipmentUnder these circumstances,a maintenance unit includingthe three departments discussed is appropriateHowever, it now becomesnecessary to determine the unit placement of the three classificationsnamed by the Employer as also performing maintenance functions.Asalready stated,they are machine attendants, department servicemen, andutilitymen in the cafeteria.There are about 95machine attendantswho work in production areasand who are assigned to the GEM,nestrite& tubs, P B, & Cone, plasticsand cover&lids departmentsThey convert machines from one type ofoperation to anotherThis requires the attendant to obtain the requiredparts from the used parts room, located in the maintenance area, andapparently interchange the parts, using various hand tools.They alsowithdraw parts and tools from the spare parts room mentioned above.Onoccasion,amachine attendant will do minor work in the machine shopMost of their time,however, is spent keeping the machines to which theyare individually assigned in continuous operationThis responsibilityinvolves adjusting the machines for certain types of production and levelsof quality, eliminating squeaks and minor malfunctions,and replacingbearingsandworn partsThe machine attendants are immediatelysupervisedby both production and maintenance foremen, but themaintenance superintendent is responsible for passing on their promotionfrom probationary to permanent employment and any ultimate decisionsconcerning their supervisionThemachine attendants perform noproductionwork;however,theysometimeswork togetherwithmaintenance men class I or II,especially on repairs performed duringovertime.There are also a number of repairs,such as bearing and wornpart replacements, which are performed either by the machine attendantassigned to the machine involved, or a maintenance man class II,depending basically upon which individual has the time;Also, theEmployer offers machine attendants a three-course educational series onmechanics which is also offered to the maintenance menAny machineattendant who is enrolled in,or has completed,the third course in theseries,iseligiblefor transfer into the maintenance man class IIclassificationThis is the only line of progression into the maintenance 74DECISIONSOF NATIONALLABOR RELATIONS BOARDEXCLUDINGoffice clerical employees;productionemployees;professionalemployees,guards,andemployees.[DirectionofElection'publication.]'°omittedfromman classification at the plant.Based on the foregoing factors, I findmerit in the Employer'sposition.The maintenance attendants will beincluded in the unit.(See Gerber Products Company,162 NLRB No. 14.)Thedepartment servicemanclassification is the entry level job in each ofthe departments which have machine attendants assigned to them as wellas the punting department.Each department serviceman is assigned to aspecific production area and is supervised only by production supervisors.They are responsible for bringing supplies to the production area from thesupply areas, stacking boxes,moving bins which feed into productionmachines,and cleaning machines and the immediate area around them. Icannot accept the Employer's argument that the department servicemenare substantially identical to the utility man classification.While thedepartment servicemen's function of cleaning the production machineryand the area immediately adjacent thereto has certain janitorial orcustodialaspects,itisof the same type of "maintenance" whichcustomarily is performed by employees working with machinery as amatter of routine and does not involve any operation designed to remedymalfunctions of machinery or its failure to operate at all. In this respect itis also significant that in all these cases(except with regard to the printingdepartment)there are machine attendants, who are responsible for thebasic steps of maintenance proper,as set out above. Considering all thefunctions of the department servicemen,it is clear that they are properlypart of the production group.They will be excluded from the maintenanceunit found herein to be appropriateThe fourcafeteria utilitymenclean the cafeteria,dining room, andkitchen areas.They work only in this area and apparently are supervisedby cafeteria supervisorsThey do not share duties with plant&grounds orother unit employees,and there is no identification between them and thelatter groupSuch identification as they may have with other employeesappears to be limited to other cafeteria employees.They will be excluded.The record shows that the Employer employs 5 women as"Matrons."Since the record is silent on the duties of these employees and since thesupervisors as definedin the Act; and all othermatron classification is normally included in a maintenance unit, thematrons may vote subject to challenge.'Since the unit found herein to be appropriate is substantially larger thanthe unit petitioned for, the Petitioner may, within 10 (ten)days from thedate of this Decision and Direction of Election,either withdraw from thisproceeding by written notice to the Regional Director,or else submit anadditional showing of interest with respect to the enlarged unitAbsentsuch additional showing of interest no election will be conducted herein'An election eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorwithin 7 days after the date of this Decision and Direction of Election.The list may initially be used by the Regional Director to assist indetermining an adequate showing of interestThe Regional Director shallmake the list available to all parties to the election when he shall havedetermined that an adequate showing of interest among the employees inthe unit found appropriate has been established,In order to be timelyfiled,such listmust be received in the Regional Office,610 FederalBuilding, 601 East 12th Street,Kansas City,Missouri 64106,on or beforeDecember 6, 1968,Under National Labor Relations Board procedures, noextension of time to file this list may be granted except in extraordinarycircumstances, nor shall the filing of a request for review operate to staythe filing of such list.Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filed.Excelsior Underwear, Inc,156 NLRB 1236. An original and one copyshould be submitted.'If any party wishes to request review,such request should be receivedby the Board in Washington,D. C., on or before December 12, 1968. SeeSec. 102.67 of the Board's Rules and Regulations.